Citation Nr: 0819792	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1941 to December 
1945.  He died in November 1997.  The veteran's surviving 
spouse is the appellant.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO) which denied service connection for the 
cause of the veteran's death.  

This case has been advanced on the docket based on the 
appellant's age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate reflects that his death in 
November 1997 was due to bladder cancer.  The appellant 
contends that the veteran's bladder cancer and the subsequent 
death were caused by his exposure to ionizing radiation while 
working as a guard at a facility where atomic bombs were 
produced.  The veteran's separation qualification record 
confirms that his duties in service included being a military 
policeman who guarded entrances to atomic bomb plants at 
Richland, Washington.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c; 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994)   Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Because bladder cancer is not set forth in 38 C.F.R. § 
3.309(d)(2) as a disease specific to radiation-exposed 
veterans, the presumptive provisions of 38 C.F.R. § 3.309 are 
not for application.  However, bladder cancer is set forth in 
38 C.F.R. 
§ 3.311(b)(2) as a radiogenic disease.  It also became 
manifest 5 years or more after the alleged radiation 
exposure, as required by 38 C.F.R. § 3.311(b)(5).  Thus, the 
procedural development mandates under 38 C.F.R. § 3.311 for 
claims based on exposure to ionizing radiation are 
applicable.  

Given the manifestation of a radiogenic disease within the 
appropriate timeframe, the regulation then calls for a 
request for dose information and a request to obtain a dose 
assessment for the veteran. See 38 C.F.R. § 3.311(a).  For 
claims involving atmospheric nuclear weapons test 
participation and the occupation of Hiroshima and Nagasaki, 
dose data will be requested from the Department of Defense. 
38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the veteran 
did not participate in those types of events.  Instead, he 
reportedly was present at an atomic weapons manufacturing 
facility.  Therefore, his claim is covered by 38 C.F.R. § 
3.311(a)(2)(iii) for "other exposure claims."  

For other exposure claims, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  That initial aspect of development has been 
completed by the RO.  In addition to the dose information 
request, the regulation compels the forwarding of all records 
pertaining to the veteran's radiation dose in service to the 
Under Secretary for Health.  He or she will be responsible 
for the preparation of a dose estimate, to the extent 
feasible, based on available methodologies. 38 C.F.R. § 
3.311(a)(2)(iii).  Once the dose estimate is prepared, before 
the claim is adjudicated, it must be referred to the Under 
Secretary of Benefits for further consideration in accordance 
with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  
This regulation indicates that the Under Secretary for 
Benefits will make a determination as to whether it is at 
least as likely as not that the veteran's cancer resulted 
from exposure to radiation in service. 38 C.F.R. § 
3.311(c)(1)(i).  Significantly, these procedures were not 
followed.  Therefore, the Board finds that further 
development for the claim of service connection for the cause 
of the veteran's death due to bladder cancer is warranted and 
a remand is necessary in order to give the appellant every 
consideration with respect to the appeal and to accord him 
due process of law.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 
3.311(a)(2)(iii), forward the veteran's 
records concerning his radiation exposure, 
including any service records, statements 
and testimony regarding radiation 
exposure, and any other information 
previously obtained from the United States 
Army, to the Under Secretary for Health, 
for preparation of a dose estimate, to the 
extent feasible. (If a specific estimate 
cannot be made, a range of possible doses 
should be provided.)  

2.  If the above-requested development 
results in a positive dose estimate, the 
case should then be referred to the Under 
Secretary for Benefits for an opinion 
under 38 C.F.R. § 3.311(c) regarding 
whether it is at least as likely as not 
that the veteran's bladder cancer resulted 
from exposure to radiation in service.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, furnish the 
appellant with a supplemental statement of 
the case (SSOC) and afford her an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



